       Case 1:17-cv-10938-IT Document 149 Filed 09/10/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MASSACHUSETTS



 SREYNUON LUNN,                                           Civil No. 17-cv-10938-IT

      Petitioner,                                         Judge Indira Talwani

 v.

 YOLANDA SMITH, Superintendent of
 Suffolk Country House of Correction, et al.,

      Respondents.

                                     JOINT STATUS REPORT

        The undersigned attorneys of record hereby submit this joint status report in

accordance with the Court’s order issued July 19, 2021. See ECF No. 145. In support of

this joint status report, the parties state as follows:

        1. On September 11, 2020, the Parties completed their motion for summary

judgement briefing with the filing of Respondents’ reply in support of their cross-motion

for summary judgment. See ECF No. 133. On January 8, 2021, this Court issued a notice,

setting the hearing on the motions for summary judgement for January 26, 2021. See ECF

No. 134.

        2. On January 21, 2021, the Court approved a joint stipulation filed by the parties

to stay all deadlines in this matter pending the results of the parties’ settlement discussions.

See ECF No. 136. On March 26, 2021, the Court approved a joint stipulation filed by the

parties to continue the stay while negotiations continued and ordered the parties to submit

a status report by May 17, 2021. See ECF No. 141. On May 18, 2021, the Court approved
      Case 1:17-cv-10938-IT Document 149 Filed 09/10/21 Page 2 of 3




a second joint stipulation filed by the parties to continue the stay while negotiations

continued and ordered the parties to submit a status report by July 16, 2021. See ECF No.

143. On July 19, 2021, the Court approved a third joint stipulation filed by the parties to

continue the stay while negotiations continued and ordered the parties to submit a status

report by September 13, 2021. See ECF No. 145.

       3. The parties continue to negotiate a potential administrative resolution of this

matter without the need for further intervention by the Court.

       4. The parties respectfully request the Court order a subsequent status report to be

filed at least 60 days from today’s date, or by November 12, 2021.



DATED this 10th day of September, 2021.




/s/Vito Iaia
Attorney for Petitioner


/s/Susan Imerman
Trial Attorney
Attorney for Respondents




                                             2
     Case 1:17-cv-10938-IT Document 149 Filed 09/10/21 Page 3 of 3




Vito A. Iaia                                 BRIAN M. BOYNTON
Ropes and Gray, LLP                          Acting Assistant Attorney General
191 N. Wacker Dr. 32 Fl                      United States Department of Justice
Chicago, IL 60606
(312) 845-1264                               WILLIAM C. PEACHEY
Vito.Iaia@ropesgray.com                      Director
                                             SAMUEL P. GO
Matthew R. Segal (BBO # 654489)              Assistant Director
Laura Rótolo (BBO # 665247)                  SUSAN IMERMAN
Adriana Lafaille (BBO # 680210)              Trial Attorney
American Civil Liberties Union               Office of Immigration Litigation
Foundation of Massachusetts                  Ben Franklin Station, P.O. Box 868
211 Congress Street, Suite 301 Boston,       Washington, DC 20044
MA 02110                                     (202) 532-4143
(617) 482-3170                               susan.imerman @usdoj.gov
msegal@aclum.org
lrotolo@aclum.org                            Attorneys for Respondents
alafaille@aclum.org

Laura Murray-Tjan (BBO # 649609)
Federal Immigration Appeals Project,
PLLC
499 Adams Street #272
Milton, MA 02186
(617) 580-1717
laura@fiapboston.com
Attorneys for Petitioner Sreynuon Lunn

Attorneys for Petitioner




                                         3
